DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Preliminary Amendment submitted on 3-12-2020. As directed, claims 1-21 have been amended, no claims have been cancelled, and no new claims have been added. Thus, claims 1-21 are pending in the present application.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
-Use of the term “vibration source” in claims 1 and 20
The disclosure is objected to because of the following informalities: the word mattress is misspelled as “matrass” on page 4.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Lines 3-4 recite “the body of the subject” which was previously introduced as “the subject’s body”. Examiner suggests consistently referring to claim elements throughout the claims for clarity.
-Lines 10-11 recite “wherein the support member between the at least one sound transducer and the support surface comprises a layer of material” which Examiner suggests amending to read “wherein the support member and the at least one sound transducer comprises a layer of material there between” for clarity.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Lines 2 and 3-4 recite “the sound transducer” which was previously introduced as “at least one sound transducer”. Examiner suggests consistently referring to claim elements throughout the claims for clarity.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
-Line 1 recites “the sound transducer” which was previously introduced as “at least one sound transducer”. Examiner suggests consistently referring to claim elements throughout the claims for clarity.

Claim 5 is  objected to because of the following informalities:  
-Line 1 recites “a plurality of transducers”, but the transducer limitation was previously introduced as “at least one sound transducer” in claim 1. Examiner suggests amending this recitation to read “wherein the at least one sound transducer comprises a plurality of sound transducers” for clarity.
Appropriate correction is required.
Claim 6 is  objected to because of the following informalities:  
-Line 2 recites “the plurality of transducers”, Examiner suggests amending this recitation to read “the plurality of sound transducers” for clarity.
Appropriate correction is required.
Claim 7 is  objected to because of the following informalities:  
-Lines 4-5 recite “for each of the plurality of transducer is adapted in dependence on the respective location of each of the plurality of transducers.” Examiner suggests amending this language to read “wherein the sound waves delivered via each of the plurality of sound transducers is dependent on the respective location of each of the plurality of sound transducers” for clarity.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Line 3 recites “a part of a body of a subject” which was previously recited in claim 1. Examiner suggests amending this limitation to read “the part of the body of the subject’s body” for clarity.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Line 3 recites “the at least one transducer” which Examiner suggests amending to read “the at least one sound transducer” for consistency in the claims.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-Line 3 recites “a subject” which has been previously introduced. Examiner suggests amending this limitation to refer to “the subject”.  
-Line 4 recites “the at least one transducer” which Examiner suggests amending to read “the at least one sound transducer” for consistency in the claims.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
-Lines 2-3 recite “a subject” which has been previously introduced. Examiner suggests amending this limitation to refer to “the subject”.  
-Lines 4-5 recite “the at least one transducer” which Examiner suggests amending to read “the at least one sound transducer” for consistency in the claims.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
-Line 1 recites “for use” which Examiner suggests deleting for clarity.  
-Line 3 recites “particularly” which Examiner suggests deleting for clarity.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
-Lines 5 and 15 recite “particularly” which Examiner suggests deleting for clarity.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
-Line 2 recites “particularly” which Examiner suggests deleting for clarity.  
-Line 13 recites “the at least one transducer” which Examiner suggests amending to read “the at least one sound transducer” for consistency in the claims.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
-Line 2 recites “the at least one transducer” which Examiner suggests amending to read “the at least one sound transducer” for consistency in the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 11 is drawn to “a piece of furniture taken from the group consisting of a chair, bed and any other type of furniture for supporting at least a part of the body of the subject”. Thus, the claims read on any possible piece of furniture that can support a portion of a person’s body. However, Applicant’s Specification at page 6 describes that the piece of furniture can be a “chair, couch or bed”. 
MPEP 2163 I (a) states: “There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Consider the claim "A gene comprising SEQ ID NO:1." The claim may be construed to include specific structures in addition to SEQ ID NO:1, such as a promoter, a coding region, or other elements. Although SEQ ID NO:1 is fully disclosed, there may be insufficient description of other structures embraced by the claim (e.g., promoters, enhancers, coding regions, and other regulatory elements).
any particular piece of furniture capable of supporting a portion of a person’s body, and therefore does not satisfy the written description requirement. Given the broad scope of the claimed subject matter (i.e. “any other type of furniture”), Applicant has not provided sufficient written description support that would allow one of ordinary skill in the art to conclude that Applicant was in possession of the device capable of practice in “any other type of furniture”, as the Specification only describes a “chair, couch or bed” as the identified piece of furniture.
To summarize, one of ordinary skill in the art would not know how to make and practice the claimed invention in any piece of furniture based on the limited number of examples described by Applicant in the Specification, as there are pieces of furniture, for example a desk, a cabinet, a dresser, that Applicant has not provided sufficient written description support for one of ordinary skill to make, use, and practice the claimed invention.
Claims 12-13 are rejected by virtue of their dependence on claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 1-2 recite a treatment device for applying a vibration sensation to a subject, and lines 10-11 outline the use of a material that reduces a perceptible vibration to a user. These limitations seem to stand at odds with each other, and thus render the claim indefinite because it is unclear how vibration can be transmitted to the user when the material encapsulating the vibration source is meant to absorb vibrations before reaching the user’s body. Examiner will interpret the preamble such that sound waves are transmitted to the subject, and physical vibrations are reduced by the material.
Claims 2-18 are rejected by virtue of their dependence on claim 1. 
Regarding claim 2, line 4 recites “a minimal sensing level” which renders the claim indefinite because it is unclear what an individual user’s minimal sensing level would be. Is this a metric that is user specific, and therefore changes based on the individual? Is there a generally understood level that Applicant intends to refer to? Examiner will interpret this limitation such that the physical vibrations are dampened by the thickness of the material layer recited.
Regarding claim 9, line 3 recites “a layer of material” which renders the claim indefinite because it is unclear whether this is the same layer of material recited in claim 1, or a new layer. Examiner will interpret this limitation to be the same layer as recited in claim 1.
Claim 10 is rejected by virtue of its dependence on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2016/0030280).
Regarding claim 1, Jones discloses a device (“device” abstract, line 1) for providing a subject with a sensation of vibration in the subject’s body (abstract, lines 1-4, the device transmits sound), comprising:
a support member (4) having a support surface (surface of support member 4 that the patient lies on in Fig. 1) for supporting at least a part of the subject’s body (paragraph 12, lines 1-12; Figs. 1 and 3), the support member (4) provided with a vibration source (6) configured to generate and transmit waves through the support surface (top of 4) to the subject’s body (paragraph 12, lines 1-12 and paragraphs 14-15 which describe the sound generator assemblies and the range of frequencies delivered to the patient);
wherein the vibration source (6) comprises at least one sound transducer capable of generating and transmitting sound waves to the subject’s body (paragraph 12, lines 1-12);
wherein the support member (4) and the at least one sound transducer (one of 6) comprises a layer of material (7, 8) there between adapted for absorbing physical vibrations while allowing the sound waves to pass there through to the subject’s body (paragraph 12, lines 1-15; paragraph 14, lines 1-8).
Regarding claim 2, Jones discloses the device of claim 1, as discussed above.
Jones further discloses that the layer of material (7, 8) has a thickness between the at least one sound transducer (one of 6) and the support surface (top surface of 4 that the patient lies on in Fig. 1) adapted to minimize transmission of physical vibrations produced by the at least one sound transducer (one of 6) to the support surface (top surface of 4 that the patient lies on in Fig. 1) to a level below a minimal sensing level of the part of the subject’s body supported on the 
Regarding claim 3, Jones discloses the device of claim 1, as discussed above.
Jones further discloses that the material is a foam (see paragraph 12: “foam rubber” can be used to manufacture layer 7).
Regarding claim 4, Jones discloses the device of claim 1, as discussed above.
Jones further discloses that the at least one sound transducer (one of 6) is able and adapted to generate and transmit soundwaves in a low frequency spectrum (paragraph 15, lines 1-3).
Regarding claim 5, Jones discloses the device of claim 1, as discussed above.
Jones further discloses that the at least one sound transducer comprises a plurality of sound transducers (6) provided in the support member (4) for generating and transmitting sound waves to the user’s body at respective locations of the support surface (top surface of 4 that the patient lies on in Fig. 1) each associated with one of the plurality of sounds transducers (6) (paragraph 12, lines 1-15; Figs. 1 and 3).
Regarding claim 8, Jones discloses the device of claim 1, as discussed above.
Jones further discloses that the support member (4) is a pillow (paragraph 12, lines 1-5 disclose that the support member is a “pad” and paragraph 22 further discloses that the support surface could be a mattress or a pillow).
Regarding claim 11, Jones discloses the device of claim 1, as discussed above.
Jones further discloses that the device is a bed (paragraph 22: “mattress”).
Regarding claim 12, Jones discloses the device of claim 11, as discussed above.

Regarding claim 13, Jones discloses the device of claim 12, as discussed above.
Jones further discloses that the device comprises a communication unit (input device 5) (see paragraph 12).
Regarding claim 14, Jones discloses the device of claim 1, as discussed above.
Jones further discloses that the device is used as a medical device (abstract, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280), as applied to claim 5 above, in view of McNew (US 2006/0030907).
Regarding claim 6, Jones discloses the device of claim 5, as discussed above.
Jones fail to disclose that each of the plurality of sound transducers is independently controllable to enable independent generation and transmission of sound waves at each location of the support surface associated with one of the plurality of sound transducers.
However, McNew teaches a plurality of sound transducers (304) wherein that each of the plurality of sound transducers (304) is independently controllable to enable independent generation and transmission of sound waves at each location associated with one of the plurality of sound transducers (304) (paragraph 91: “each transducer 304 may be independently controlled”; paragraph 82 further defines that the transducers 304 provide acoustic vibration, and the abstract further outlines that therapeutic sound is delivered). McNew further teaches that under independent control, each transducer is operated by its own control mechanism (see paragraph 91).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the device disclosed by Jones to provide independent control of each of the sound transducers, as taught by McNew, associated with a different location in order to provide a user with increased control over the therapeutic environment.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280), as applied to claim 5 above, in view of Rose (US 5,134,735).
Regarding claim 7, Jones discloses the device of claim 5, as discussed above.
While Jones discloses a layer of material adapted for absorbing physical vibrations while allowing sound waves to pass there through to the subject’s body (paragraph 12, lines 1-15; paragraph 14, lines 1-8), and discloses that the transducers (6) can be placed in a mattress 
However, Rose teaches a mattress that has a variable thickness across its longitudinal length to best support various parts of the user’s body (see abstract and claim 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Jones to have a variable thickness across its longitudinal length, as taught by Rose, in order to support each part of the parts of the user’s body according to their individual needs.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280), as applied to claim 8 above, in view of Thompson (US 8,517,911).
Regarding claim 9, Jones discloses the device of claim 8, as discussed above.
While Jones discloses that the transducers (6) can be embedded in a mattress (see paragraph 22), and the al least one sound transducer (one of 6) provided in the support member (4) includes a layer of material (7, 8) for absorbing physical vibrations of the sound transducer (6) (paragraph 12, lines 1-15 and paragraph 14, lines 1-10; Figs. 1 and 3), Jones fails to explicitly disclose a rigid frame carrying the support member.
However, Thompson teaches a device for therapeutic delivery of sound (abstract, lines 1-5) which includes a rigid frame (53) allowing for adjustment of the height of the system (Col. 3, lines 5-8; Col. 6, lines 35-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the mattress disclosed by Jones on an adjustable furniture frame, as taught by Thompson, so that the height of the device can be adjusted.
Regarding claim 10, Jones in view of Thompson disclose the device of claim 9, as discussed above.
Modified Jones further discloses wherein the at least one sound transducer (one of 6) is enclosed in all directions by the material (7, 8) adapted for absorbing physical vibrations of the at least one sound transducer (one of 6) (see Fig. 3 of Jones; paragraph 12, lines 1-15).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280), as applied to claim 14 above, in view of Cohen (US 2020/0246579).
Regarding claim 15, Jones discloses the device of claim 14, as discussed above.
Jones further discloses that the device is used to produce a soundwave therapy to a subject (see abstract), while supporting a portion of the user (see Fig. 1), and that the device is controlled to provide with the at least one transducer (one of 6) a soundwave therapy to the subject (paragraph 20, lines 1-12).
Jones fails to disclose that the device is for use in chemotherapy by supporting a subject undergoing chemotherapy.
However, Cohen teaches a device for providing therapeutic transmission of sound waves (claim 12, lines 1-9), wherein the device is for use in treatment of a chemotherapy (claim 14, lines 1-2; paragraphs 135-136 outline the use of the EPVS device during a course of chemotherapy) for the purpose of reducing a side effect caused by the chemotherapy (claim 12, lines 1-3; claim 14, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the sound wave therapy during a course of chemotherapy, as taught by Cohen, in order to reduce chemotherapy related symptoms.
Regarding claim 16, Jones discloses the device of claim 14, as discussed above.

Jones fails to disclose that the device is for use in chemotherapy by supporting a subject undergoing chemotherapy.
However, Cohen teaches a device for providing therapeutic transmission of sound waves (claim 12, lines 1-9), wherein the device is for use in treatment of a chemotherapy (claim 14, lines 1-2; paragraphs 135-136 outline the use of the EPVS device during a course of chemotherapy) for the purpose of reducing a side effect caused by the chemotherapy (claim 12, lines 1-3; claim 14, lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the sound wave therapy during a course of chemotherapy, as taught by Cohen, in order to reduce chemotherapy related symptoms.
Regarding claim 17, Jones in view of Cohen disclose the device of claim 15, as discussed above.
Jones further discloses that the at least one sound transducer (one of 6) is able and adapted to generate and transmit soundwaves in a low frequency spectrum in a range of 20-100 Hertz (paragraph 15, lines 1-3).
The range of 20-100 Hertz disclosed by Jones overlaps the claimed range of 25-120 Hertz. In the case that the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, it would have been obvious to .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280) in view of Cohen (US 2020/0246579), as applied to claim 17 above, in further view of Crunick (US 2015/0126914).
Regarding claim 18, Jones in view of Cohen disclose the device of claim 17, as discussed above.
Modified Jones does not explicitly disclose that the soundwave therapy affects the nervous system of the subject’s body, particularly stimulating the peripheral nerves of the subject.
However, Crunick teaches a method of providing therapeutic transmission of sound waves (abstract, lines 1-10) for affecting a nervous system of the subject, in particular the peripheral nerves (abstract, lines 1-10; see paragraph 8; paragraphs 40-41), and further indicates that peripheral neuropathy can be caused by exposure to toxic substances such as chemotherapeutic agents used to treat cancer (see paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of cancer treatment and soundwave therapy disclosed by modified Jones could reasonably be used for treating a patient with chemotherapy induced peripheral neuropathy, as Crunick teaches that chemotherapy can cause peripheral neuropathy, and this neuropathy is effectively treated using sound wave therapy.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2020/0246579) in view of Crunick (US 2015/0126914).
Regarding claim 19, Cohen discloses a method of treating cancer in a subject, comprising giving chemotherapy to the subject by administering chemotherapeutic agents to the subject (paragraph 135, lines 1-7 and paragraph 136, lines 1-8; claim 12, lines 1-9; claim 14, lines 1-2), wherein the subject is treated with a sound wave therapy in which soundwaves are transmitted to a subject’s body (paragraph 47, lines 1-7; claim 12, lines 1-7) for the purpose of reducing a side effect caused by the chemotherapy (claim 12, lines 1-3; claim 14, lines 1-2).
Cohen does not explicitly disclose that the soundwave therapy affects the nervous system of the subject’s body, particularly stimulating the peripheral nerves of the subject.
However, Crunick teaches a method of providing therapeutic transmission of sound waves (abstract, lines 1-10) for affecting a nervous system of the subject, in particular the peripheral nerves (abstract, lines 1-10; see paragraph 8; paragraphs 40-41), and further indicates that peripheral neuropathy can be caused by exposure to toxic substances such as chemotherapeutic agents used to treat cancer (see paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of cancer treatment and soundwave therapy disclosed by Cohen could reasonably be used for treating a patient with chemotherapy induced peripheral neuropathy, as Crunick teaches that chemotherapy can cause peripheral neuropathy, and this neuropathy is effectively treated using sound wave therapy.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0030280) in view of Cohen (US 2020/0246579) and Crunick (US 2015/0126914).
Regarding claim 20, Jones discloses a device (“device” abstract, line 1) for providing a subject with a sensation of vibration in the subject’s body (abstract, lines 1-4, the device transmits sound), comprising:

wherein the vibration source (6) comprises at least one sound transducer capable of generating and transmitting sound waves to the subject’s body (paragraph 12, lines 1-12);
wherein the support member (4) and the at least one sound transducer (one of 6) comprises a layer of material (7, 8) there between adapted for absorbing physical vibrations while allowing the sound waves to pass there through to the subject’s body (paragraph 12, lines 1-15; paragraph 14, lines 1-8).
Jones fails to disclose that the device is for use in chemotherapy by supporting a subject undergoing chemotherapy.
However, Cohen teaches a method of treating cancer in a subject, comprising giving chemotherapy to the subject by administering chemotherapeutic agents to the subject (paragraph 135, lines 1-7 and paragraph 136, lines 1-8; claim 12, lines 1-9; claim 14, lines 1-2), wherein the subject is treated with a sound wave therapy in which soundwaves are transmitted to a subject’s body (paragraph 47, lines 1-7; claim 12, lines 1-7) for the purpose of reducing a side effect caused by the chemotherapy (claim 12, lines 1-3; claim 14, lines 1-2), and that the sound wave therapy is delivered during at least part of the chemotherapy (paragraphs 135-136).

Modified Jones does not explicitly disclose that the soundwave therapy affects the nervous system of the subject’s body, particularly stimulating the peripheral nerves of the subject.
However, Crunick teaches a method of providing therapeutic transmission of sound waves (abstract, lines 1-10) for affecting a nervous system of the subject, in particular the peripheral nerves (abstract, lines 1-10; see paragraph 8; paragraphs 40-41), and further indicates that peripheral neuropathy can be caused by exposure to toxic substances such as chemotherapeutic agents used to treat cancer (see paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of cancer treatment and soundwave therapy disclosed by modified Jones could reasonably be used for treating a patient with chemotherapy induced peripheral neuropathy, as Crunick teaches that chemotherapy can cause peripheral neuropathy, and this neuropathy is effectively treated using sound wave therapy.
Regarding claim 21, Jones in view of Cohen and Crunick disclose the method of claim 20, as discussed above.
Modified Jones further discloses that the soundwaves transmitted by the at least one transducer (6 of Jones) are adapted to prevent chemotherapy induced peripheral neuropathy (paragraph 9 of Crunick).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Burbank (US 2009/0221943) is cited for its relevant discussion of peripheral neuropathy and its connection to Restless Leg Syndrome at paragraph 11.
-Davis (US 2010/0099943) is cited for its use of different tonal notes at different places on an individual’s back as shown in Figure 3
-Cohen (US 2005/0053252) is cited for its relevant chair sound transmission system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785